J-A01019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

TERRENCE R. YOAST

                         Appellant                   No. 3877 EDA 2017


   Appeal from the Judgment of Sentence imposed September 27, 2017
           In the Court of Common Pleas of Montgomery County
  Criminal Division at No: CP-46-CR-0002236-2017; CP-46-CR-0002233-
                       2017; CP-46-CR-0002231-2017


BEFORE: OTT, STABILE, AND MCLAUGHLIN, JJ.

MEMORANDUM BY STABILE, J.:                     FILED SEPTEMBER 19, 2019

      Appellant, Terrence R. Yoast, appeals pro se from the judgment of

sentence the Court of Common Pleas of Montgomery County imposed on

September 27, 2017.       On appeal, Appellant argues the evidence was

insufficient to support his convictions. We disagree. Accordingly, we affirm

the judgment of sentence.

      The trial court, sitting as the fact-finder, summarized the facts and

procedural history as follows:

      Officer Fischer testified that on December 15, 2016 he received a
      harassment call for 402 Beech Street in Pottstown, Montgomery
      County. Ms. Aphrodite Hussain had called police for harassment,
      advised police of the interactions she had with [Appellant], and
      showed police text messages between herself and [Appellant].
      Officer Fischer then called [Appellant] to find out his side of the
      story. He advised [Appellant] that Ms. Hussain was offended, and
      that it would be best if [Appellant] communicated through Ms.
      Hussain’s attorney rather than direct contact for any civil issues
J-A01019-19


     they had pending. Officer Fischer advised [Appellant] that he
     should stop contacting Ms. Hussain, but [Appellant] said this was
     not a police issue and he would not stop contacting her as she was
     his tenant. Officer Fischer advised [Appellant] to resolve their civil
     issues with the district justice and that the harassment was a
     police issue [that] needed to cease. An hour later, police were
     contacted again, and Ms. Hussain advised that [Appellant] had
     continued with his harassing text messages. Police issued a
     citation[,] which was mailed to [Appellant], but later withdrawn
     due to other pending cases.

     From December 11-15, 2016, there were over 40 pages of text
     messages between [Appellant] and Ms. Hussain. Some of the text
     messages sent by [Appellant] said “Feel free to supplement your
     body with additional layers of clothing and realize you are not in
     the Bermuda Triangle where you can walk around in a bikini and
     still feel warm.” [Appellant] also, in response to Ms. Hussain’s
     text that her daughter had wet the bed and she needed access to
     a washer to wash the sheets urgently, texted “You peed the bed?”
     and after being told that was not the case[,] [Appellant] replied
     “you propped (sic?) it and then blamed it on [your daughter].
     That is so weak.”

     Officer Schmalbach was called to 402 Beech Street on December
     23, 2016 by Ms. Hussain complaining of harassing text messages
     from [Appellant]. Officer Schmalbach contacted Officer Fischer to
     determine that this was not an isolated incident, but an ongoing
     course of conduct. After speaking to Officer Fischer, Officer
     Schmalbach issued a summons for harassment. Some of the text
     messages at issue included [Appellant] telling Ms. Hussain that
     “You don’t want to scald [your daughter] with hot water anyway.
     I think you are being very improvident as a mother.”

     Then on February 26, 2017, Corporal O’Neill arrived for another
     complaint at 402 Beech Street. Ms. Hussain told police that
     [Appellant] had been at the property for an excessive amount of
     time and she did not feel comfortable with him being on the
     property. Ms. Hussain was upset and said [Appellant] had called
     her a “bitch” and other words. [Appellant] claimed to be installing
     a washer, so police told him to leave after installing it and believed
     that the situation was resolved.

     However, police received another harassment complaint, and
     Officer Portock was called to the 402 Beech Street property on

                                     -2-
J-A01019-19


     March 2, 2017. Police were notified by multiple callers that a
     person was kicking a vehicle and taking photographs.          He
     encountered [Appellant] in his car driving away from the address,
     and [Appellant] said he had been taking photographs. Ms.
     Hallinger lived across the street from Ms. Hussain and on March
     2, 2017 heard yelling outside. She looked out the window and
     saw [Appellant] walking down the street with the phone in his
     hand, and then return and kick Ms. Hussain’s car. Ms. Hussain
     went onto her porch and there were words exchanged between
     [Appellant] and Ms. Hussain or yelling in general.

     Finally, Ms. Hussain testified about [Appellant] threatening her
     and how [Appellant] told her the prior tenant had lost his Section
     8 housing and that if Ms. Hussain kept “F’ing with him, [she would]
     be next. He seen plenty of losers like me get kicked off the
     program for running their mouth.” Ms. Hussain testified that on
     December 15, 2016 she returned home and things were not in
     their place at her home, and she felt [Appellant] had been in her
     property without her consent. On December 23, 2016, she called
     police again, after the text messages regarding the Bermuda
     triangle, her daughter wetting the bed, and being an improvident
     mother. Ms. Hussain also testified that on February 26, 2016,
     [Appellant] came to the apartment without notice around 2 or 3
     P.M. and then Ms. Hussain called police around 7:30 P.M. She
     testified that [Appellant] wandered around the yard for 5 hours
     with a rake for a very small area of land. Ms. Hussain asked when
     [Appellant] was going to leave the property and [Appellant] said
     “F you. He would say the B word. You are a low life. Go back to
     your F’ing country. Shut the F up.” Ms. Hussain was afraid
     because [Appellant] had a key to her apartment as the landlord
     and “he has mentioned that people from the neighborhood are
     going to – may possibly be threatening me some time soon.”
     Finally, on March 2, 2017, the police were called by Ms. Hussain
     who saw [Appellant] recording himself and he was kicking and
     yelling, going through trash cans, and kicking the trash cans and
     Ms. Hussain’s car.

     [Appellant] testified in his own defense. Unsurprisingly, his
     testimony was contradictory to the Commonwealth’s evidence.
     [Appellant] denies that he kicked the car or had a verbal
     confrontation with Ms. Hussain on March 2, 2017. Following the
     [b]ench trial, [the trial c]ourt found [A]ppellant Not Guilty on
     Docket 2236-2017, guilty of summary harassment on Docket
     2233-2017, and guilty of summary harassment on Docket 2231-

                                    -3-
J-A01019-19


       2017. [The trial c]ourt sentenced [Appellant] to time served to
       60 days on each docket running concurrent. [Appellant] filed a
       pro se post-sentence motion while still represented by counsel.
       [The trial c]ourt conducted a Grazier hearing, and on the request
       of [Appellant], allowed him to proceed pro se.[1] [Appellant] then
       filed a timely post-sentence motion[,] which [the trial c]ourt
       denied. Subsequently, [Appellant] filed a timely Notice of Appeal.

Trial Court Opinion, 1/17/18, at 1-4 (citations to the record omitted).

       Appellant challenges the sufficiency of the evidence supporting his two

convictions of summary harassment under Section 2709(a)(3) of the Crimes

Code, which reads: “A person commits the crime of harassment when, with

intent to harass, annoy or alarm another, the person . . . engages in a course

of conduct or repeatedly commits acts which serve no legitimate purpose[.]”

18 Pa.C.S.A. § 2709(a)(3).

       In reviewing the sufficiency of the evidence, we must determine whether

the evidence admitted at trial and all reasonable inferences drawn therefrom,

viewed in the light most favorable to the Commonwealth as verdict winner,

were sufficient to prove every element of the offense beyond a reasonable

doubt. Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013). “[T]he

facts and circumstances established by the Commonwealth need not preclude

every possibility of innocence.” Commonwealth v. Colon-Plaza, 136 A.3d
521, 525–26 (Pa. Super. 2016). It is within the province of the fact-finder to


____________________________________________


1In an order entered December 1, 2017, the trial court noted that “[f]ollowing
a Grazier hearing on October 23, 2017, [Appellant] was found to have
knowingly, voluntarily, and intelligently waived his right to counsel on appeal.”
Trial Court Order to Clarify the Record, 12/1/17, at 1.


                                           -4-
J-A01019-19



determine the weight to be accorded to each witness’s testimony and to

believe all, part, or none of the evidence. Commonwealth v. Tejada, 107
A.3d 788, 792–93 (Pa. Super. 2015). The Commonwealth may sustain its

burden of proving every element of the crime by means of wholly

circumstantial evidence.       Commonwealth v. Crosley, 180 A.3d 761, 767

(Pa. Super. 2018). As an appellate court, we may not reweigh the evidence

and substitute our judgment for that of the fact-finder. Commonwealth v.

Rogal, 120 A.3d 994, 1001 (Pa. Super. 2015).

       Appellant’s brief spans more than 70 pages, rambling essentially about

every single piece of evidence the Commonwealth put on the record against

him. The statement of questions involved on appeal, which includes seven

issues for our review, spans more than six pages. The only way to make sense

of so much verbosity is to rely on Appellant’s own summary of the argument.2

Appellant’s main argument is that the evidence is legally insufficient to support

his convictions because electronic communications (texts) do not constitute

an “act” as defined in Section 103 of the Crimes Code,3 or otherwise qualify

____________________________________________


2 Indeed, as also recognized by Appellant, “this complexity of nonsense
consisting of 247-page Bench Trial Transcript and 475-page Reproduced
Record, can be reduced to a fundamentally simple summary of argument,”
Appellant’s Brief at 29, i.e., electronic communications (texts) do not qualify
as an act under Section 103 of Crimes Code.

3“‘Act’. A bodily movement whether voluntary or involuntary.” 18 Pa.C.S.A.
§ 103.




                                           -5-
J-A01019-19



as “course of conduct.”4 However, as explained below, the sufficiency of the

evidence issue, as articulated on appeal, was not raised below. It was raised

for the first time on appeal. Accordingly, we must conclude that the issue is

waived.

        Appellant raised eleven issues before the trial court. See Trial Court

Opinion, 1/17/18, at 5-7. In his Rule 1925(b) statement, Appellant challenged

the trial court’s findings as to the relevancy or the characterization of the

“improvident” statement (first five issues), the “horrible mother” statement

(sixth issue), and the kicking of victim’s car bumper (last five issues). Yet,

there is no mention anywhere of the issue Appellant raises in his brief to this

Court–-as noted, before this Court Appellant is arguing that electronic

communications do not constitute an “act” or otherwise qualify as “course of

conduct.”     Thus, we conclude that the issue raised in his appellate brief is




____________________________________________


4   Section 2709(f) defines “course of conduct” as follows:

        “Course of conduct.” A pattern of actions composed of more than
        one act over a period of time, however short, evidencing a
        continuity of conduct. The term includes lewd, lascivious,
        threatening or obscene words, language, drawings, caricatures or
        actions, either in person or anonymously. Acts indicating a course
        of conduct which occur in more than one jurisdiction may be used
        by any other jurisdiction in which an act occurred as evidence of
        a continuing pattern of conduct or a course of conduct.

18 Pa.C.S.A. § 2709(f).




                                           -6-
J-A01019-19



raised for the first time on appeal. As such, Appellant waived it. See Pa.R.A.P.

302(a).5

       In addition to the main sufficiency of the evidence issue described

above, Appellant raised other issues, which we discuss below.

       Appellant argued that “Appellant’s verbal in-person utterance of de

minim[i]s profanity . . . on February 26, 2017 that she was a ‘bitch’, was

responsive to perceived harassment and outside the scope of ‘lewd, lascivious,

threatening or obscene words.”            Additionally, Appellant argued that the

“solitary” act of kicking the victim’s car does not qualify as a “course of

conduct” or a repeated act. Appellant’s Brief at 30-31.

       These two issues were adequately addressed in the trial court opinion,

which we adopt as ours. Trial Court Opinion, 1/17/18, at 8-13. In essence,


____________________________________________


5 Even if not waived for failure to raise it in his Rule 1925(b) statement,
Appellant would not be entitled to relief. Appellant emphasizes that electronic
communications are not an “act” for purposes of Section 2709(a)(3) because
they do not involve a bodily movement. Appellant focuses on the method of
delivery of the harassing message as opposed to the underlying acts or course
of conduct giving rise to the instant conviction. The relevant acts or course of
conduct here is the repeated texting, i.e., typing messages, to victim for no
legitimate purposes. Additionally, as noted, Appellant’s relevant conduct for
purposes of establishing a violation of Section 2709(a)(3) was not limited to
the texting, but included in-person offensive language and physical actions
(yelling, digging through garbage, and kicking victims’ car).

Additionally, Appellant argues that Section 2709(a)(3) is different from similar
subsections of the same harassment statute, i.e., Sections 2709(a)(4)-(a)(7),
which specifically include electronic communications. Even if true, Appellant
provided no authority, nor could we find any, to support Appellant’s allegation
that the elements of the crime under Section 2709(a)(3) cannot be met by
texting.

                                           -7-
J-A01019-19


      [w]hen evaluating the totality of the evidence regarding
      [Appellant]’s interactions with Ms. Hussain, there are numerous
      conversations where [Appellant] is making statements that have
      no relation to the landlord/tenant relationship. [Appellant]’s
      comments about Ms. Hussain not living in the Bermuda [T]riangle,
      being the person who wet the bed rather than her daughter and
      being “weak” for “blaming” the situation on her daughter, in
      addition to the comment about not wanting to scald her daughter
      and being an improvident mother combined to create prior
      incidents which served no legitimate purpose and were intended
      to harass Ms. Hussain, or at least annoy her. Ms. Hussain told
      [Appellant] she found those comments offensive, and [Appellant]
      was on notice that making those kind of comments was at least
      annoying to Ms. Hussain. [Appellant] threatened Ms. Hussain by
      saying that if she kept “F’ing with him, [she would] be next. He
      seen plenty losers like me get kicked off the program for running
      their mouth.” [Appellant] would also say “F you. He would say
      the B word. You are a low life. Go back to your F’ing country.
      Shut the F up.” [Appellant]’s intent after that could be only to
      annoy, alarm, or harass Ms. Hussain. This course of conduct
      continued until it culminated on February 26, 2017 with
      [Appellant] calling Ms. Hussain a “bitch.” None of these comments
      or insults served a legitimate purpose. [Appellant] was more than
      capable     of    having    civil, professional,    landlord/tenant
      conversations as evidenced by other text messages. His repeated
      comments and insults served no legitimate purpose and were
      intended to harass and annoy Ms. Hussain.

Trial Court Opinion, 1/17/18, at 8-9 (citations to record omitted).

      Specifically, with regard to the use of the “B” word on February 26,

2017, the trial court found that “[w]hile [Appellant] may believe his

communication was responsive, [the trial court] found that it was not

responsive to anything, and that [Appellant] engaged in activity without

legitimate purpose with the intent to harass, annoy, or alarm Ms. Hussain.”

Id. at 12.

      With regard to the kicking of victim’s vehicle, which Appellant

characterizes as an isolated event, the trial court noted:

                                     -8-
J-A01019-19



       [Appellant]’s actions on March 2, 2017, where he went through
       the garbage, was yelling outside the apartment, and was filming
       the property culminating in [Appellant] going to Ms. Hussain’s car
       and kicking the bumper did not serve a legitimate purpose and
       consisted of more than one act. Thus, [Appellant]’s actions on
       March 2, 2017 formed a course of conduct on their own and this
       was not an isolated incident.

Id. at 11-12.

       Having concluded that Appellant is not entitled to relief on his sufficiency

of the evidence claim, we now address Appellant’s claim, raised in the

alternative, that we should remand to the trial court to conduct a hearing on

his after-discovered evidence claim.

       After the trial, Appellant conducted his own investigation by approaching

a neighbor of the victim. Appellant’s Brief at 66. According to Appellant, the

neighbor, who “refused”6 to testify at Appellant’s trial, id. at 69, told Appellant

that the victim and the neighbor’s girlfriend lied under oath at his trial

regarding the March 2, 2017 incident. Id. at 66-71.


       To warrant relief, after-discovered evidence must meet a four-
       prong test: (1) the evidence could not have been obtained before
       the conclusion of the trial by reasonable diligence; (2) the
       evidence is not merely corroborative or cumulative; (3) the
       evidence will not be used solely for purposes of impeachment; and
       (4) the evidence is of such a nature and character that a different
       outcome is likely.



____________________________________________


6 According to Appellant, the witness, Leon Smith, “refused to testify [at
Appellant’s trial] because he had an outstanding bench warrant for failure to
pay child support.” Appellant’s Brief at 69.

                                           -9-
J-A01019-19


Commonwealth v. Rivera, 939 A.2d 355, 359 (Pa. Super. 2007) (citation

omitted).

        Appellant would not be able to meet one or more of the prongs of this

test.    First, the after-discovered evidence would be corroborative or

cumulative of the evidence and argument Appellant made at time of the trial,

N.T. Trial, 9/4/17, at 222-24 (i.e., victim lied about the events she testified

at trial) and on appeal (i.e., victim “fabricated” the evidence against him,

Appellant’s Brief at 57).7 Additionally, the alleged after-discovered evidence

of witnesses lying at trial, assuming admissibility, would be relevant only for

purposes of impeaching the witnesses.8 Accordingly, Appellant is entitled to

no relief on his request for a remand.

        For the reasons stated above, we conclude Appellant waived his claim

before this Court because he failed to raise it below, and, to the extent any

other issues are properly before this Court, we conclude that the trial court


____________________________________________


7 Additionally, among other examples of corroborative or cumulative evidence
and arguments, Appellant described victim’s testimony as follows: “The
alleged victim’s version of turbulent events is not only topsy turvy and
deranged, it’s self-defeating without deducible intent.” Appellant’s Brief at 57.

8  Furthermore, it would appear that the “after-discovered” evidence was
available at time of trial. Based on Appellant’s own statements, it would
appear that the identity of the witness, Mr. Smith, was known at time of the
trial, yet Appellant did nothing about it. Now that Mr. Smith’s problems have
been “rectified”, Mr. Smith “would be available and willing to testify as a fact-
witness without the burdensome fear of entering the Courthouse with an
outstanding bench warrant for child support.” Appellant’s Brief at 70.



                                          - 10 -
J-A01019-19


properly addressed said issues.           Accordingly, we affirm the trial court’s

September 27, 2017 judgment of sentence. We further direct that a copy of

the trial court’s January 17, 2018 opinion be attached to any future filings in

this case.9

       Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/19




____________________________________________


9  Appellant’s application to exceed word limitations, filed June 20, 2019,
application for remand, filed June 29, 2019, and application for oral argument,
filed July 1, 2019, are denied as moot.

                                          - 11 -